Nebraska Advance Sheets
	                                STATE v. DALLAND	231
	                                Cite as 287 Neb. 231

in ruling on a plea in abatement is cured by a subsequent
f
­inding at trial of guilt beyond a reasonable doubt which is
supported by sufficient evidence.46
   Green’s fifth assignment of error is without merit.
                         VI. CONCLUSION
      The decision of the district court is affirmed.
                                                                         Affirmed.

46	
      State v. McGee, 282 Neb. 387, 803 N.W.2d 497 (2011).




                      State of Nebraska, appellee, v.
                       Roger L. Dalland, appellant.
                                    ___ N.W.2d ___

                       Filed January 24, 2014.     No. S-12-615.

 1.	 Trial: Investigative Stops: Warrantless Searches: Appeal and Error. The
     ultimate determinations of reasonable suspicion to conduct an investigatory stop
     and probable cause to perform a warrantless search are reviewed de novo, and
     findings of fact are reviewed for clear error, giving due weight to the inferences
     drawn from those facts by the trial judge.
 2.	 Trial: Witnesses: Evidence. Where a party without reasonable explanation testi-
     fies to facts materially different concerning a vital issue, the change clearly being
     made to meet the exigencies of pending litigation, such evidence is discredited
     as a matter of law and should be disregarded. In applying this rule, the important
     considerations are that the testimony pertains to a vital point, that it is clearly
     apparent the party has made the change to meet the exigencies of the pend-
     ing case, and that there is no rational or sufficient explanation for the change
     in testimony.
 3.	 Witnesses: Testimony. Where it is clear that a party as a witness, to meet the
     exigencies in pending litigation and without reasonable explanation, changes such
     witness’ testimony and then testifies to facts materially different concerning a
     vital issue, the subsequent and altered testimony from such witness is discredited
     as a matter of law and should be disregarded.
 4.	 Witnesses: Testimony: Juries. An inconsistent or contradictory statement by a
     witness, who is not a party opponent, is a factor which may affect a jury’s eval­
     uation of a witness’ credibility or weight to be given such witness’ testimony.
 5.	 Trial: Parties: Witnesses: Testimony. Testimony altered for trial to meet the
     exigencies of the pending litigation should be disregarded as a matter of law only
     if the witness giving the testimony is a party to the action.
 6.	 Judgments: Appeal and Error. A correct result will not be set aside merely
     because the lower court applied the wrong reasoning in reaching that result.
    Nebraska Advance Sheets
232	287 NEBRASKA REPORTS


 7.	 Constitutional Law: Search and Seizure. The Fourth Amendment to the U.S.
     Constitution and article I, § 7, of the Nebraska Constitution guarantee against
     unreasonable searches and seizures.
 8.	 Search and Seizure: Motor Vehicles: Probable Cause. A warrantless search of
     a vehicle is permissible upon probable cause that the vehicle contains contraband.
 9.	 Probable Cause: Words and Phrases. Probable cause is a flexible, common-
     sense standard that depends on the totality of the circumstances.
10.	 Probable Cause. Probable cause to search requires that the known facts and cir-
     cumstances are sufficient to warrant a person of reasonable prudence in the belief
     that contraband or evidence of a crime will be found.
11.	 Trial: Evidence: Appeal and Error. In reviewing findings of fact, an appellate
     court does not reweigh or resolve conflicts in the evidence, but will uphold the
     trial court’s findings of fact unless those findings are clearly erroneous.
12.	 Evidence: Appeal and Error. An appellate court resolves evidentiary conflicts
     in favor of the successful party, who is entitled to every reasonable inference
     deducible from the evidence.

   Petition for further review from the Court of Appeals,
Sievers, Pirtle, and Riedmann, Judges, on appeal thereto from
the District Court for Hamilton County, Michael J. Owens,
Judge. Judgment of Court of Appeals reversed, and cause
remanded with direction.
  Michael P. Kneale, of Bradley, Elsbernd, Andersen, Kneale
& Mues Jankovitz, P.C., for appellant.
  Jon Bruning, Attorney General, and Nathan A. Liss for
appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   Wright, J.
                      NATURE OF CASE
   Roger L. Dalland was convicted of possession of a con-
trolled substance after syringes with trace amounts of meth-
amphetamine were discovered during a warrantless search of
his vehicle. At a hearing on Dalland’s motion to suppress, the
State argued that it had probable cause to conduct the search
based on the odor of marijuana emanating from Dalland’s
person or, if that was not sufficient, on an officer’s alleged
knowledge that there were needles in Dalland’s vehicle. The
district court found that the odor of marijuana emanating from
                  Nebraska Advance Sheets
	                      STATE v. DALLAND	233
	                      Cite as 287 Neb. 231

Dalland’s person established probable cause to search his
vehicle. It overruled Dalland’s motion to suppress and subse-
quently convicted Dalland based on the evidence discovered in
the search of his vehicle.
   On appeal, the Nebraska Court of Appeals reversed, and
remanded for a new trial. See State v. Dalland, 20 Neb. Ct. App.
905, 835 N.W.2d 95 (2013). It concluded that standing alone,
the odor of marijuana emanating from Dalland’s person did
not provide probable cause to search his vehicle, and that the
State’s additional justification for the search—knowledge of
needles used for methamphetamine—was based solely on testi-
mony that should be disregarded as a matter of law. Ultimately,
the Court of Appeals concluded that there was no probable
cause to search the vehicle. We granted the State’s petition
for further review and now reverse the decision of the Court
of Appeals.

                    SCOPE OF REVIEW
   [1] The ultimate determinations of reasonable suspicion to
conduct an investigatory stop and probable cause to perform a
warrantless search are reviewed de novo, and findings of fact
are reviewed for clear error, giving due weight to the infer-
ences drawn from those facts by the trial judge. In re Interest
of Ashley W., 284 Neb. 424, 821 N.W.2d 706 (2012).

                            FACTS
   On May 24, 2011, Dalland and his girlfriend, Jennifer Dahl,
were interviewed at the law enforcement center in Aurora,
Nebraska, about an unrelated matter. As Cpl. Chad Mertz of
the Aurora Police Department walked past Dalland in the law
enforcement center, Mertz smelled the odor of burnt mari-
juana coming from where Dalland was sitting. After Dalland
finished his interview, he waited for Dahl in the lobby of the
law enforcement center and then in his vehicle in the parking
lot. He was sitting in the driver’s seat of his vehicle in the
parking lot when he was confronted by Mertz about the odor.
Mertz asked Dalland to exit the vehicle, performed a pat-down
search of Dalland’s person, and then searched the vehicle.
The searches were performed without consent or a warrant.
    Nebraska Advance Sheets
234	287 NEBRASKA REPORTS



In the vehicle, Mertz found needles containing trace amounts
of methamphetamine. Dalland was subsequently arrested and
charged with possession of a controlled substance. Before trial,
Dalland moved to suppress the evidence seized in the search of
his vehicle.
   At the suppression hearing, the parties introduced contra-
dicting evidence about the specifics of the search. Dalland
testified that Mertz began searching the vehicle without any
knowledge that the vehicle contained drugs, weapons, or drug
paraphernalia. According to Dalland, when Mertz asked about
the contents of the vehicle prior to the search of the vehicle,
Dalland denied that it contained any drugs or weapons. He
stated that he did not tell Mertz that there were needles in the
vehicle until Mertz had already started the search. Dahl simi-
larly testified that Mertz did not learn about the needles until
the search was already in progress. In contrast, Mertz testified
that he asked about the needles in the vehicle before search-
ing it. He explicitly denied learning about the needles after he
started searching the vehicle.
   On cross-examination, Dalland confronted Mertz about a
police report that Mertz had filed in the case. Dalland quoted
from Mertz’ report that stated Dalland had denied having any
drugs or drug paraphernalia in the vehicle. When confronted
about his report, Mertz reiterated that he learned about the
needles in the vehicle before starting the search. He stated
that he did not enter the vehicle to search it until after Dalland
said there were needles in the vehicle that had been used for
methamphetamine. Dalland neither asked Mertz to explain the
inconsistencies between his trial testimony and the report nor
proffered the report into evidence.
   The district court overruled Dalland’s motion to suppress.
It found that the odor of marijuana was sufficient to establish
probable cause for the search of Dalland’s vehicle, citing State
v. Watts, 209 Neb. 371, 307 N.W.2d 816 (1981), and State v.
Reha, 12 Neb. Ct. App. 767, 686 N.W.2d 80 (2004). The court
found that Mertz did not search the vehicle until after Dalland
informed him that there were needles in the vehicle. However,
the court did not rely upon this fact in finding that Mertz had
probable cause to search the vehicle.
                  Nebraska Advance Sheets
	                       STATE v. DALLAND	235
	                       Cite as 287 Neb. 231

   At a bench trial, the test results establishing that the nee-
dles from Dalland’s vehicle contained methamphetamine were
admitted over Dalland’s objection. Dalland was found guilty
of possession of a controlled substance and sentenced to 270
days’ incarceration.
   Dalland timely appealed, alleging the district court erred by
overruling his motion to suppress and by receiving the evi-
dence that was the subject of the motion to suppress. He did
not challenge the court’s decision that the search of his person
was constitutional. He admitted that Mertz was justified in
approaching Dalland about the odor of marijuana on his person,
but argued that Mertz violated Dalland’s Fourth Amendment
rights when Mertz “extend[ed] the search to include Dalland’s
vehicle.” See brief for appellant at 7.
   The issue was whether there was probable cause to search
Dalland’s vehicle. The Court of Appeals concluded that the
district court erred in finding probable cause for the search
of Dalland’s vehicle based solely upon the odor of marijuana
emanating from his person. See State v. Dalland, 20 Neb.
App. 905, 835 N.W.2d 95 (2013). It distinguished Watts,
supra, and all of the cases upon which Watts relied, because
they “involved traffic stops and situations in which the officer
smelled the marijuana emanating from the vehicle.” Dalland,
20 Neb. Ct. App. at 911, 835 N.W.2d at 100. The Court of
Appeals explained:
      Given that the odor remained on Dalland the entire time
      he was at the law enforcement center, we can ascertain
      that the odor lingered on his person for a substantial
      period of time. . . . The lasting nature of Dalland’s odor,
      combined with the lack of evidence in Dalland’s immedi-
      ate vicinity, raised the question of where Dalland encoun-
      tered marijuana and acquired the odor. While Dalland
      may have encountered it in his vehicle, he may have
      encountered it any number of ways and in any number of
      locations throughout the day.
Id. at 914, 835 N.W.2d at 102. Accordingly, the Court of
Appeals held that the district court erred in concluding that
the odor of marijuana on Dalland’s person alone was probable
cause to search his vehicle.
    Nebraska Advance Sheets
236	287 NEBRASKA REPORTS



   On appeal, the State argued that there was probable cause to
search Dalland’s vehicle if the odor of marijuana on Dalland’s
person was considered in conjunction with Mertz’ testimony
that prior to the search, he learned the vehicle contained
needles used for methamphetamine. Mertz’ testimony was the
only evidence to support the State’s assertion that Mertz knew
about the needles before the search. But the Court of Appeals
concluded that Mertz’ testimony should be disregarded as a
matter of law because it found that Mertz, without a reason-
able explanation, had changed his testimony from that given
in a probable cause affidavit in order to meet the exigencies of
trial. Without this testimony, the evidence showed that Mertz
did not learn about the needles until after starting the search
and that the only basis for the search was the odor of marijuana
on Dalland’s person, which the Court of Appeals concluded
was not sufficient to establish probable cause. In the absence
of probable cause, the needles were improperly admitted as
the fruit of an illegal search. Therefore, the Court of Appeals
reversed the judgment of the district court and remanded the
cause for a new trial. We subsequently granted the State’s peti-
tion for further review.
                 ASSIGNMENTS OF ERROR
   On further review, the State assigns, restated, that the Court
of Appeals erred (1) by relying on Mertz’ probable cause affi-
davit to discredit his trial testimony even though the affidavit
was not in evidence or discussed at the suppression hearing;
(2) by concluding that Mertz was a “party,” such that the
Court of Appeals could disregard his trial testimony about the
needles as a matter of law; and (3) by holding that the smell of
marijuana alone did not provide probable cause to search the
vehicle. The central question to which all three of the State’s
assignments of error point is whether there was probable cause
for the search of Dalland’s vehicle.
                         ANALYSIS
   Because the Court of Appeals concluded as a matter of law
that Mertz’ testimony regarding Dalland’s statements about
the needles in the vehicle should be disregarded, we examine
                  Nebraska Advance Sheets
	                       STATE v. DALLAND	237
	                       Cite as 287 Neb. 231

whether the Court of Appeals erred in disregarding this testi-
mony or in determining, based on the remaining evidence, that
there was no probable cause.
                    Summary of Arguments
   The State claims that Mertz had probable cause to conduct
the warrantless search of Dalland’s vehicle based upon the
odor of marijuana on Dalland’s person and Dalland’s state-
ment to Mertz before the search that there were needles in
the vehicle.
   Dalland claims that Mertz began the search before Mertz
learned there were needles in the vehicle and that the odor of
marijuana on Dalland’s person did not provide probable cause
to search his vehicle.
   The district court found that Mertz began the search after he
was told about the needles, but it did not rely upon this fact in
overruling Dalland’s motion to suppress. It concluded that the
odor of marijuana was sufficient to establish probable cause for
the warrantless search.
   The Court of Appeals reversed the judgment of the district
court, holding that (1) the odor of marijuana emanating from
Dalland’s person was not probable cause to search the vehicle
and (2) Mertz’ trial testimony about searching the vehicle only
after Dalland stated there were needles inside must be disre-
garded as a matter of law.
                 Disregarding Mertz’ Testimony
   Throughout this case, the State has argued that there was
probable cause to search Dalland’s vehicle because in addition
to detecting the smell of marijuana, Mertz learned before he
initiated a search of the vehicle that it contained needles used
for methamphetamine. Mertz testified that before he began the
search, Dalland said that there were needles in the vehicle. The
State alleges the Court of Appeals erred by concluding that
Mertz changed his testimony for the exigencies of trial and
was a “party,” such that his inconsistent trial testimony about
the needles should be disregarded as a matter of law. We con-
clude that the Court of Appeals erred in disregarding Mertz’
trial testimony.
    Nebraska Advance Sheets
238	287 NEBRASKA REPORTS



   [2] A court may disregard witness testimony, as a matter of
law, under certain circumstances: “Where a party without rea-
sonable explanation testifies to facts materially different con-
cerning a vital issue, the change clearly being made to meet the
exigencies of pending litigation, such evidence is discredited
as a matter of law and should be disregarded.” Riggs v. Nickel,
281 Neb. 249, 253, 796 N.W.2d 181, 185 (2011). In applying
this rule, the important considerations are that the testimony
pertains to a vital point, that it is clearly apparent the party has
made the change to meet the exigencies of the pending case,
and that there is no rational or sufficient explanation for the
change in testimony. Id.
   In prior cases, we have stated that under this proposition,
only the inconsistent testimony of a party as a witness is
subject to this rule. See, e.g., Ketteler v. Daniel, 251 Neb.
287, 556 N.W.2d 623 (1996); State v. Osborn, 241 Neb. 424,
490 N.W.2d 160 (1992); State v. Robertson, 223 Neb. 825,
394 N.W.2d 635 (1986); Insurance Co. of North America v.
Omaha Paper Stock, Inc., 189 Neb. 232, 202 N.W.2d 188
(1972); Clark v. Smith, 181 Neb. 461, 149 N.W.2d 425 (1967);
Sacca v. Marshall, 180 Neb. 855, 146 N.W.2d 375 (1966). But
we have refused to extend the rule to nonparty witnesses. See
Ketteler, supra.
   As it is used in this proposition, the term “party” refers
only to those who are named in an action. In Sacca, supra, we
applied the rule only to plaintiffs. But in Momsen v. Nebraska
Methodist Hospital, 210 Neb. 45, 313 N.W.2d 208 (1981), we
noted that application of this rule is not limited to plaintiffs
but applies to any party. In more recent cases, we have held
that the rule applies only to “a party opponent.” See Osborn,
241 Neb. at 431, 490 N.W.2d at 166. Accord Robertson, supra.
A witness of the State is not a party subject to this rule. See,
Osborn, supra; Robertson, supra.
   [3-5] The inconsistent testimony of a witness who is a party
to the action is treated differently from a nonparty witness.
      Where it is clear that a party as a witness, to meet the
      exigencies in pending litigation and without reasonable
      explanation, changes such witness’ testimony and then
      testifies to facts materially different concerning a vital
                   Nebraska Advance Sheets
	                       STATE v. DALLAND	239
	                       Cite as 287 Neb. 231

       issue, the subsequent and altered testimony from such
       witness is discredited as a matter of law and should be
       disregarded. . . . Otherwise, an inconsistent or contradic-
       tory statement by a witness, who is not a party oppo-
       nent, is a factor which may affect a jury’s evaluation
       of a witness’ credibility or weight to be given such wit-
       ness’ testimony.
Robertson, 223 Neb. at 828-29, 394 N.W.2d at 637 (citations
omitted). In other words, testimony altered for trial to meet the
exigencies of the pending litigation should be disregarded as a
matter of law only if the witness giving the testimony is a party
to the action. Contradictory testimony given by a nonparty wit-
ness is considered and weighed by the trier of fact and may be
taken into account by the trier of fact when determining cred-
ibility. See Osborn, supra.
   Mertz is not a party to the instant case. The Court of Appeals
should not have disregarded Mertz’ testimony as a matter of
law and should have given deference to the district court’s
finding of fact that Mertz was told about the needles prior to
the search.

                   P robable Cause for Search
   [6] When we consider Mertz’ testimony that Dalland told
him about the needles before the search, we conclude that the
district court did not err in overruling Dalland’s motion to
suppress and admitting the evidence obtained from the search
of the vehicle. Although probable cause was established for
different reasons than stated by the court, we conclude there
was probable cause for the search. “[A] correct result will not
be set aside merely because the lower court applied the wrong
reasoning in reaching that result.” State v. Chiroy Osorio, 286
Neb. 384, 389, 837 N.W.2d 66, 70 (2013).
   [7,8] The Fourth Amendment to the U.S. Constitution and
article I, § 7, of the Nebraska Constitution guarantee against
unreasonable searches and seizures. State v. Wiedeman, 286
Neb. 193, 835 N.W.2d 698 (2013). But a warrantless search of
a vehicle is permissible upon probable cause that the vehicle
contains contraband. See California v. Carney, 471 U.S. 386,
105 S. Ct. 2066, 85 L. Ed. 2d 406 (1985).
    Nebraska Advance Sheets
240	287 NEBRASKA REPORTS



   [9,10] Probable cause is a flexible, commonsense stan-
dard that depends on the totality of the circumstances. State
v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011). Probable
cause to search requires that the known facts and circum-
stances are sufficient to warrant a person of reasonable pru-
dence in the belief that contraband or evidence of a crime will
be found. J.P. v. Millard Public Schools, 285 Neb. 890, 830
N.W.2d 453 (2013).
   [11,12] In the instant case, a critical factor in the probable
cause analysis is when Mertz learned about the needles in
Dalland’s vehicle. The district court made a finding of fact
that Mertz learned about the needles before he began to search
Dalland’s vehicle. In reviewing findings of fact, we “[do] not
reweigh or resolve conflicts in the evidence, but will uphold
the trial court’s findings of fact unless those findings are
clearly erroneous.” State v. Thompson, 244 Neb. 189, 192, 505
N.W.2d 673, 676 (1993). Additionally, we resolve evidentiary
conflicts in favor of the successful party, who is entitled to
“every reasonable inference deducible from the evidence.”
See State v. Pullens, 281 Neb. 828, 837, 800 N.W.2d 202,
214 (2011).
   The district court was presented with two plausible but
conflicting accounts of the events surrounding the search of
Dalland’s vehicle. Both Dalland and Dahl testified that Mertz
asked about the needles after he entered the vehicle to per-
form the search. But Mertz stated at several points throughout
his testimony that he learned the vehicle contained needles
used for methamphetamine before he searched the vehicle.
On cross-examination, Dalland quoted from the police report,
without offering it into evidence, to “refresh [Mertz’] recol-
lection” whether Dalland told him about the needles before
or after starting to search the vehicle. When so confronted,
Mertz agreed his report stated that Dalland denied having
any drugs or paraphernalia. But immediately thereafter, Mertz
denied that he learned about the needles during the search of
the vehicle and insisted that he asked about the needles while
he was searching Dalland and before searching the vehicle.
Mertz testified he was confident that he asked Dalland about
the needles while he was searching Dalland’s person because
                  Nebraska Advance Sheets
	                      STATE v. DALLAND	241
	                      Cite as 287 Neb. 231

Mertz had never searched an individual without asking about
sharp objects such as needles.
   The district court’s decision to accept Mertz’ version of the
facts over that of Dalland and Dahl was not clearly erroneous.
The weight and credibility of the testimony of these witnesses
was for the trier of fact. See Thompson, supra. Mertz con-
sistently testified that Dalland mentioned the needles before
Mertz started to search the vehicle. We give due weight to
the district court’s determination that Mertz learned about the
needles before he began to search Dalland’s vehicle. See In re
Interest of Ashley W., 284 Neb. 424, 821 N.W.2d 706 (2012).
   Since Mertz learned prior to searching Dalland’s vehicle
that it contained needles used for methamphetamine, Mertz
could reasonably believe that he would find drug parapherna-
lia or other contraband in the vehicle. This reasonable belief
was only strengthened by the fact that there was an odor of
marijuana emanating from Dalland’s person. The combination
of the odor and Dalland’s statement prior to the search that
the vehicle contained needles used for methamphetamine sup-
plied facts and circumstances sufficient to warrant a person
of reasonable prudence in the belief that contraband would
be found in the vehicle. The district court did not err in over-
ruling Dalland’s motion to suppress the evidence found as a
result of the search of Dalland’s vehicle and admitting that
evidence at trial.
   Because we find probable cause for the search based on the
combined facts that Dalland smelled of burnt marijuana and
that he admitted prior to the search of his vehicle to having
needles in the vehicle, we do not reach the question whether
the odor of marijuana emanating from Dalland was sufficient
to establish probable cause.
                       CONCLUSION
   For the aforementioned reasons, we reverse the decision of
the Court of Appeals and remand the cause with direction that
the Court of Appeals issue a judgment affirming Dalland’s
conviction and sentence.
                    R eversed and remanded with direction.